Citation Nr: 0302469	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  01-00 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for prosthetic 
replacement of knee joint with degenerative joint disease, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
scars from left knee replacement surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1951 to June 1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2000, a 
statement of the case was issued in December 2000 and a 
substantive appeal was received in January 2001.

The issue of an increased rating for service-connected scars 
from left knee replacement surgery is addressed in the Remand 
portion of the decision.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as prosthetic replacement of knee joint with 
degenerative joint disease, is manifested by subjective 
complaints of pain and buckling, but without functional loss 
due to pain, fatigue, weakness or incoordination so as to 
limit extension to 30 degrees..


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 30 percent for prosthetic replacement of 
knee joint with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.47, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5010, 5055 
(2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The March 2002 RO letter and the June 
2002 supplemental statement of case inform the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record shows that the 
veteran has been afforded multiple VA examinations in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

The February 1955 rating decision granted service-connection 
for a left knee meniscectomy with degenerative joint disease 
from June 1954.  Subsequent rating decisions were issued in 
the ensuing years with the final rating decision being issued 
in July 2000 continuing the 30 percent rating for left knee 
joint replacement with prosthesis and degenerative joint 
disease.  The present appeal involves the veteran's claim 
that the severity of his current left knee disability 
warrants a higher disability rating.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
38 C.F.R. § 4.59 provides for evaluation of arthritis based 
on limitation of motion due to pain.  

Turning to the record, service medical records reveal that 
the veteran was in an accident in February 1954 and injured 
his left knee.  The diagnosis was torn medial semilunar 
cartilage.  He underwent a meniscectomy in the same year.  
Over 20 years later, he had a total left knee replacement. 
The veteran's service-connected left knee meniscectomy with 
degenerative joint disease was originally rated by the RO in 
a series of rating decisions from 1955 to 1987 under the 
provisions of Diagnostic Codes 5010 and 5257.  However, the 
February and July 2000 rating decisions rate the disability 
under Diagnostic Code 5055.  

Diagnostic Code 5055 provides a 30 percent minimum rating for 
knee replacement with a prosthesis with intermediate degrees 
of residual weakness, pain or limitation of motion rated by 
analogy to diagnostic codes 5256, 5261 or 5262.  The next 
higher rating of 60 percent under Code 5055 is warranted for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Diagnostic Code 5256 
provides for a 40 percent disability rating when there is 
ankylosis in flexion at between 10 and 20 degrees.  
Diagnostic Code 5261 provides for a 40 percent disability 
rating when there is limitation of leg extension to 30 
degrees.  Diagnostic Code 5262 provides for a 40 percent 
disability rating when there is impairment of the tibia and 
fibula resulting in nonunion with loose motion, which 
requires a brace.  38 C.F.R. § 4.71(a) Diagnostic Codes 5055, 
5256, 5261, 5262.

The veteran underwent three VA examinations in 2000 and 2001.  
During the January 2000 VA examination, the veteran reported 
pain in lateral and medial aspect of left knee.  He reported 
that he does not experience swelling but that he cannot kneel 
or squat nor climb a ladder.  He said his left knee buckles 
occasionally.  On examination, the physician noted that the 
veteran has equal leg length but limps on the left side.  
Range of motion for left knee was 0 to 125 degrees with pain 
at maximum flexion.  There was minimal valgus click and 
considerable crepitus and irregularity of the patella as it 
moved over the prosthesis.  There was no evidence of laxity, 
effusion, hyperthermia, induration, or erythema.  
Anterior/posterior drawer signs were negative.  Scars on left 
knee were well healed and asymptomatic.  The physician's 
assessment was bilateral knee prosthesis with increasing 
lateral and medial pain of the left knee.  X-rays revealed no 
evidence of loosening of the left prosthesis.

During the August 2000 VA examination, the veteran complained 
of pain in left knee during the last two years.  The 
examination revealed healing and well-healed scars on the 
left knee that were non-tender.  Range of motion of left knee 
was once again 0 degrees extension to 125 degrees flexion.  
There was no laxity, joint effusion, soft tissue swelling, 
erythema, or point tenderness.  The physician's final 
impression was left knee pain status post left total knee 
arthroplasty without clear etiology.

The veteran underwent a subsequent VA examination in April 
2001.  During this examination, the veteran complained of 
sharp to dull pain in lower left foot and knee that radiates 
from inferior to superior.  He also reported medial pain that 
occurs after walking long distances and a shooting pain in 
his left foot that occurs at night which sometimes wakens 
him.  He reported that he did not have any recent trauma or 
swelling, locking, catching or giving-out.  Physical 
examination revealed full range of motion of left knee from 
extension to flexion.  There was no evidence of edema, 
erythema or bony abnormalities.  No tenderness was revealed 
upon palpation of jointline, patella or mensical areas.  
McMurray's and Lachmann's tests were negative and examination 
revealed that the knee was stable.  The physician could not 
determine the etiology of the reported shooting pain in left 
foot, but suggested a follow up to determine if it could be 
caused by diabetic neuropathy.

The RO issued rating decisions in February and July 2000 
continuing service-connected disability for left knee 
replacement with prosthesis and degenerative joint disease 
rated at 30 percent.  The veteran contends in his appeal that 
his current disability warrants a higher disability rating.  
After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 30 percent at this time.

Specifically, the clinical examination from April 2001 shows 
full range of motion of left knee from extension to flexion 
with no pain on motion.  The examination did not reveal any 
objective pain, swelling, instability, fatigue, or tenderness 
to palpitation of the left knee.  Moreover, in notes from the 
outpatient clinic from June 2001, the veteran reports that he 
is walking daily as part of an exercise regimen to lose 
weight and does not report any pain on walking.  Therefore, 
there is no evidence of chronic residuals consisting of 
severe painful motion or weakness in the affected extremity 
to warrant a higher rating of 60 percent under Diagnostic 
Code 5055.  In addition, there is no ankylosis to warrant a 
higher rating under Diagnostic Code 5256, no limitation of 
leg extension to 30 degrees so as to warrant a higher rating 
under Diagnostic Code 5261, and no impairment of the tibia 
and fibula to warrant a higher rating under Diagnostic Code 
5262.  The Board notes that there are no other applicable 
diagnostic codes.

The Board acknowledges the veteran's subjective complaints of 
pain.  However, the January 2000 examination noted pain on 
flexion of the knee at 125 degrees; the physician from the 
August 2000 examination specifically noted that he could not 
determine the etiology of the veteran's subjective complaints 
of pain in the left knee; and the April 2001 VA examination 
found no objective evidence of pain upon examination.  
Therefore, any objective findings of pain on motion of the 
left knee were limited to slight pain noted in 2000 that was 
not found on subsequent exam in 2001.  Significantly, the 
veteran reported in June 2001 that he was walking daily 
without complaint of pain or weakness.  Thus, there is no 
basis for an increased disability rating due to functional 
loss.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 
4.59.

In sum, the Board finds that the currently assigned 30 
percent rating for left knee replacement with prosthesis and 
degenerative joint disease contemplates the current degree of 
disability under applicable scheduler criteria.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Specifically, despite the veteran's 
contentions, there is no persuasive supporting evidence of 
marked interference with employment, nor does the record 
reflect frequent hospitalization.  In the absence of such 
factors, the Board finds that criteria for submissions for 
assignment of the extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges the veteran's left knee disability and 
recognizes that it is productive of impairment.  However, the 
Board is bound by applicable regulations governing the 
assignment of disability evaluations.  After reviewing the 
evidence in light of the applicable diagnostic criteria, the 
Board must find that the preponderance of the evidence is 
against assignment of a rating in excess of 30 percent at 
this time.  The veteran may always advance a claim for an 
increased rating should his disability increase in severity 
in the future. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.


REMAND

In a November 2000 rating decision, the RO established 
service connection for scars related to the left knee 
replacement surgery.  A noncompensable rating was assigned.  
In a January 2001 communication, the veteran effectively 
expressed disagreement and a desire to appeal from the 
assigned noncompensable rating.  However, it does not appear 
that a statement of the case has been issued.  Therefore, 
additional action by the RO is required.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, in response to the January 2001 
notice of disagreement initiating an 
appeal on the issue of entitlement to 
assignment of a higher disability rating 
for service-connected scars from left 
knee surgery.  The veteran and his 
representative should be notified of the 
requirement that a timely substantive 
appeal must be received to complete the 
appeal as to those issues.  If, and only 
if, a substantive appeal is timely 
received, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


